DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new limitation: "the only external energy supplied to the process is used to pressurize the freshwater vapor", in applicants specification paragraphs [0044-0045] provide support for no external thermal energy injection or rejection in "the thermodynamic cycle" however, "the process" is broadly worded, and ignores other energy supplied to the overall system in applicant's disclosure, such as energy to liquid pumps, etc therefore the breadth of the statement lacks explicit support in the original specification as filed.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 13, "the process" lacks antecedent basis, and is unclear as to what constitutes the metes and bounds of "the process" since it can be interpreted in many ways.
With regard to claim 17, "the residual saline water" lacks clear antecedent basis in claim 17, because "residual saline water" has not been claimed.
With regard to claim 19, the recitation "The device of claim 10" is confusing, because claim 10 is a process claim, therefore claim 19 should refer to "The process of claim 10" for correct antecedence.
With regard to claim 20, the second recitation of "at least one desalination device" lacks clarity because "at least one desalination device" is earlier recited, and is unclear as to whether this is the same or different desalination device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 4,330,373).
With regard to claim 20, Liu discloses a system for desalinating water (see title, abstract, Fig), comprising: an incoming stream of saline water 42; a plurality of stages 18A/B/C/D that progressively desalinate the incoming supply of saline water 42, comprising: a first stage 18A, comprising: at least one desalination device 18A, configured to: receive a portion of the incoming stream of saline water 42; generate an outgoing stream of partially desalinated water 60A; and generate an outgoing stream of fresh water 66A; and a second stage 18B, comprising: at least one desalination device 18B, configured to: receive the stream of partially desalinated water from the first stage 60A; generate an outgoing stream of partially desalinated water 60B, wherein the salinity level of the outgoing stream is higher than the outgoing stream of partially desalinated water from the first stage; and generate an outgoing stream of fresh water 66B (see Fig and Col. 2, ln. 54 through Col. 3, ln. 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout (US 5,062,927) taken in combination with Staroverov (RU 2,576,295 C1).
With regard to claim 1, Stout discloses a desalination device (apparatus for desalination of sea water; figure 1; column 3, lines 64-68), comprising: a sealed desalination chamber (22} that comprises two compartments: an evaporator space (26} that contains saline water (source distilland 36, which may be sea water, is sprayed into the evaporation chamber 26 by nozzle 42; figure 1; column 3, lines 64-65; column 9, lines 35--45); and a condenser space (28} that contains fresh water (the condensate 64 will be desalinated sea water (fresh water); figure 1; column 3, lines 64-65; column 9, lines 45-55}; a saline water distribution mechanism (42} within the chamber (as shown) for receiving incoming saline water and directing it into the evaporator space (source distilland 36 is sprayed into the evaporation chamber 26 by nozzle 42; figure 1; column 9, lines 35-45); a vapor compressor (100; figures 1, 3; column 10, line 65) that receives freshwater vapor from the evaporator space and generates a stream of pressurized freshwater vapor into the condenser space (evaporate 46 from evaporation chamber 26 flows through port 48 and is compressed by vapor-compressor 100 into a vapor to be condensed 60 which is then introduced into condensation chamber 28; figures 1, 3; column 9, lines 40-50; column 10, lines 60-68}; and an integrated regenerative boundary (30) that divides the evaporator space and the condenser space (as shown) comprising two sides: an evaporation surface (32) inside the evaporation space (26) and a condensation surface (34) inside the condensation space (28), wherein the pressurized freshwater vapor condenses on the condensation surface to generate freshwater (vapor to be condensed 60 is then introduced into condensation chamber 28 through port 62 and is condensed on condenser surface 34 as condensate 64; figure 1; column 9, lines 50-55; column 10, lines 60-68), which flows to the bottom of the condensation space (condensate 64 flows downward along the condenser surface 34 to be collected in condensate accumulator 70; figure 1; column 9, lines 50-65), and wherein the latent heat of the condensation process transfers across the integrated regenerative boundary into the evaporation space (latent heat is transferred across the heat exchange membrane 30 from the condenser surface 34 to the evaporator surface 32; figure 1; column 5, line 65 - column 6, line 2; column 9, lines 35-45), and wherein the transferred heat evaporates the saline water in the evaporation space to evaporate the saline water (latent heat is transferred from the condenser surface 34 to the evaporator surface 32 with the distilland film 44, a portion of which is vaporized as the evaporate 46; figure 1; column 5, line 65 - column 6, line 2; column 9, lines 35-45}. Stout fails to disclose the vapor compressor within the chamber. Staroverov discloses a vapor compressor (4; figure 1) within the chamber (within the housing chamber between the evaporation chamber 1 and condensing chamber 2 as shown; figure 1; abstract). In order to simplify manufacturing (Stout; column 8, lines 40-45) and reduce the potential for leakage (Stout; column 14, lines 1-5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stout's vapor compressor to be located within the chamber as taught by Staroverov because, as Staroverov discloses, providing the vapor compressor directly between the evaporation and condensation spaces within the sealed chamber upgrades the efficiency of the apparatus (Staroverov; abstract), and the eliminates the need for the additional piping having the vapor compressor which would inherently reduce leakage.

With regard to claim 7, Stout and Staroverov, in combination, disclose the device of Claim 1. Stout fails to disclose further comprising an electric motor. Staroverov discloses an electric motor (for the compressor 4 the engine can be an electric motor; paragraph 6 of page 2). In order to provide a well-known driving means for the vapor compressor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stout's device to include an electric motor as taught by Staroverov because Staroverov discloses a similar device where the compressor engine can include an electric motor (Staroverov; paragraph 6 of page 2), and selecting the driving source for the vapor compressor requires only routine skill in the art especially when it is well known in a wide variety of applications to use an electric motor when electricity is readily available.

With regard to claim 9, Stout and Staroverov, in combination, disclose the device of Claim 1. In the primary embodiment, Stout fails to disclose wherein the saline water distribution mechanism comprises: a distribution vessel into which the saline water is directed; a saline water supply housing that rests on top of the integrated regenerative boundary and supports the distribution vessel; and a wicking material that enables the saline water to flow downward from the top of the evaporation surface. In an alternate embodiment, Stout discloses wherein the saline water distribution mechanism (248, 280, 284,  collectively; figure 16) comprises: a distribution vessel (280) into which the saline water is directed (distilland 36 is received in the distailland manifold 280; figure 16; column 15, lines 25-35); a saline water supply housing (manifold 248 which houses the nipple 202 and forms the gap 282 with manifold 280 for distributing the distilland 36; figure 16; column 15, lines 25-35 and 45-50) that rests on top of the integrated regenerative boundary (201, 202, collectively, as shown) and supports the distribution vessel (manifold 248 inherently provides some support for the distilland manifold 280 as shown; figure 16; column 1 ); and a wicking material (284) that enables the saline water to flow downward from the top of the evaporation surface (distilland 36 passes through gap 282 onto the distilland wick 284 in order to form the distilland film 44 on the evaporation surface of the membrane 201; figure 16; column 9, lines 40--45; column 15, lines 30-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stout's primary embodiment saline water distribution mechanism to comprise a distribution vessel, a saline water supply housing that rests on top of the integrated regenerative boundary and supports the distribution vessel, and a wicking material as taught by the alternate embodiment of Stout because, as Stout discloses, the wicking distribution scheme provides the advantage over the spraying of allowing continuous application independently of the velocity and density of the vapor to be condensed, and the use of the wick is inexpensive and it does not corrode (Stout; column 15, lines 15-25 and 30-35).

With regard to claim 13, Stout and Staroverov, in combination do not teach the need for further heating (Stout; Col. 2, ln. 22-28).

With regard to claim 17, Stout and Staroverov, in combination Stout teaches unevaporated saline feed collects in 50 at bottom of evaporation chamber 26 (Stout Fig 1, Col. 9, ln. 45-48).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout (US 5,062,927) taken in combination with Staroverov (RU 2,576,295 C1), as applied to claim 1 above and further in combination with Sato (WO 2004/069370).
With regard to claim 2, Stout and Staroverov, in combination, disclose the device of Claim 1. Stout fails to disclose further comprising: an external saline water pump, that pumps external saline water into the saline water distribution mechanism. Sato discloses an external saline water pump (22; figure 1 ), that pumps external saline water into the saline water distribution mechanism (pump 22 for pumping seawater to the spray means 23 the evaporation chamber 21; figure 1; third to last paragraph of page 11 ). In order to provide a means for supplying the saline water into the evaporator space, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stout's device to include an external saline water pump as taught by Sato because, as Sato discloses, the pump can move the seawater from the table and supply it to be sprayed in the evaporation chamber (Sato; third to last paragraph of page 11). And providing the pump external to the evaporator space would reduce exposure of the pump to the environment in the evaporator space and make it easier to replace, repair, or maintain the pump if needed. Stout further discloses further comprising: a freshwater pump (7 4; figure 1), that pumps fresh water out of the condenser space (pump 7 4 transports the condensate 78 out of the evaporation chamber 28; figure 1; column 9, lines 60-65). Stout fails to disclose an external freshwater pump. Sato discloses an external freshwater pump (47; figure 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stout's freshwater pump to be an external pump as taught by Sato because providing the pump external to the evaporator space would reduce exposure of the pump to the environment in the condenser space and make it easier to replace, repair, or maintain the pump if needed. Stout further discloses further comprising: a brine pump (54; figure 1), that pumps residual brine out of the evaporator space (distilland outlet pump 54 pressurizes the used distilland 52 to expel it from the evaporation chamber 26; figure 1; column 9, lines 45-55). Stout fails to disclose an external brine pump.
Sato discloses an external brine pump (51; figure 9). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stout's brine pump to be an external pump as taught by Sato because providing the pump external to the evaporator space would reduce exposure of the pump to the environment in the evaporator space and make it easier to replace, repair, or maintain the pump if needed.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout (US 5,062,927) taken in combination with Staroverov (RU 2,576,295 C1), as applied to claim 1 above and further in combination with Beckman (US 2005/0121304).
With regard to claim 3, Stout and Staroverov teaches the device of claim 1, however Stout does not teach wherein the vapor compressor is configured to maintain temperature differential between condenser space and evaporator space of less than 2 degrees Celsius. Beckman teaches a heat and mass transfers apparatus for separating components (see title, abstract) Beckman teaches the system comprises evaporation chamber 15, condensation chamber 20 and heat exchange barrier 10 (see Fig 1, [0050]) and Beckman teaches that any temperature increase of the saturated carrier gas is sufficient to establish a temperature difference across the barrier 10, even less than 1 degrees Celsius. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to control the temperature difference across the barrier as suggested by Beckman because even a small difference can support operation of the device, which would use less energy.

Claims 4, 6, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout (US 5,062,927) taken in combination with Staroverov (RU 2,576,295 C1), as applied to claim 1 above and further in combination with Thomas (US 3,568,766).
With regard to claim 4, Stout and Staroverov, in combination, disclose the device of Claim 1. Stout fails to disclose wherein the integrated regenerative boundary is made of a plurality of radial subsections, and wherein each subsection is formed of a folded sheet of the thin film. Thomas discloses wherein the integrated regenerative boundary is made of a plurality of radial subsections (heat exchange member shown having wall portions 1; abstract; figure 1; column 2, lines 35-45), and wherein each subsection is formed of a folded sheet of the thin film (each wall portion 1 has a longitudinally extending corrugation 4 in the form of U-shaped or V-shaped folds or bends; abstract; figure 1; column 2, lines 45-55). ln order to improve the latent heat transfer between the evaporator and condenser surfaces (Stout; column 5, line 65 - column 6, line 2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stout's integrated regenerative boundary to be made of a plurality of radial subsections, wherein each subsection is formed of a folded sheet of the thin film as taught by Thomas because, as Thomas discloses the folds increase the heat transfer surface area to improve heat transfer, thereby increasing efficiency and lowering the cost (Thomas; column 1, lines 25-50)

With regard to claim 6, Stout and Staroverov, in combination, disclose the device of Claim 1. Stout fails to disclose wherein the integrated regenerative boundary is made of a plurality of radial subsections, and wherein each subsection is formed of a folded sheet of the thin film. Thomas discloses wherein the integrated regenerative boundary is made of a plurality of radial subsections (heat exchange member shown having wall portions 1; abstract; figure 1; column 2, lines 35-45), and wherein each subsection is formed of a folded sheet of the thin film (each wall portion 1 has a longitudinally extending corrugation 4 in the form of U-shaped or V-shaped folds or bends; abstract; figure 1; column 2, lines 45-55). ln order to improve the latent heat transfer between the evaporator and condenser surfaces (Stout; column 5, line 65 - column 6, line 2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stout's integrated regenerative boundary to be made of a plurality of radial subsections, wherein each subsection is formed of a folded sheet of the thin film as taught by Thomas because, as Thomas discloses the folds increase the heat transfer surface area to improve heat transfer, thereby increasing efficiency and lowering the cost (Thomas; column 1, lines 25-50).

With regard to claim 14, Stout teaches the heat exchange membrane is formed of plastic (Stout, abstract).

With regard to claim 15, Thomas shows a radial arrangement (see Thomas, Figs 1-3).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout (US 5,062,927) taken in combination with Staroverov (RU 2,576,295 C1), as applied to claim 1 above and further in combination with Beckman (US 2007/0137996), hereinafter Beckman ‘996.
With regard to claim 5, Stout and Staroverov, in combination, disclose the device of Claim 1. Stout fails to disclose wherein each of the two surfaces are treated with a hydrophilic coating. Beckman '996 teaches a heat and mass transfers apparatus for separating components (see title, abstract) Beckman '996 teaches the system comprises evaporation chamber 15, condensation chamber 20 and heat exchange barrier 10 (see Fig 1, [0006]) Beckman '996 teaches that preferably the heat transfer wall is wettable, such as hydrophillic in a water treatment setting, by adding a film or forming the wall of hydrophillic material [0052]. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Stout in view of Beckman '996 to include hydrophillic heat transfer coating upon the membrane to ensure wettability of the heat transfer surface as suggested by Beckman '996.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout (US 5,062,927) taken in combination with Staroverov (RU 2,576,295 C1), as applied to claim 1 above and further in combination with Sozer (US 2017/0350405).
With regard to claims 8 and 16, Stout and Staroverov, in combination, disclose the device of Claim 7. Stout fails to disclose wherein the vapor compressor comprises: a scroll; and a centrifugal impeller housed in the scroll. Sozer discloses wherein the vapor compressor comprises: a scroll; and a centrifugal impeller housed in the scroll (motor-compressor 10 for vapor with volute casing 12 (scroll) housing impeller 18 as shown; figure 2; paragraph [0041]). In order to provide more efficient operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Stout's vapor compressor to comprise a scroll and an impeller housed in the scroll as taught by Sozer because, as Sozer discloses, this type of vapor compressor improves compression (Sozer; paragraph [0055]).

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout (US 5,062,927) taken in combination with Staroverov (RU 2,576,295 C1), as applied to claim 1 above and further in combination with Sears (US 5,968,321).
With regard to claim 18, Stout and Staroverov and Sato, in combination, disclose the device of Claim 2, however Stout does not teach the device further comprising a thermal regenerator, external to the desalination chamber, that recovers heat from the outgoing brine and freshwater and transfers the recovered heat to the incoming saline water. Sears teaches a thermo compression distillation system (See title, abstract). Sears teaches the device comprising thermal regenerators 43/44 for recovering heat from outgoing brine 71 with incoming feed 45 (see Fig 1 and Col. 3, ln. 26-41, Col. 4, ln. 31-44). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Stout in view of Sears to include heat recover heat exchanger for thermal regeneration of incoming brine feed with outgoing waste and product streams to recover heat in the system of Stout.

Claims 10, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout (US 5,062,927) taken in combination Beckman (US 2005/0121304).
With regard to claim 10, Stout discloses a process for the desalination of water (apparatus for desalination of sea water; figure 1; column 3, lines 64-68), comprising: receiving incoming saline water into an evaporator space inside a sealed chamber (source distilland 36, which may be sea water, enters the evaporation chamber 26 of housing 22 (sealed chamber) at port 38; figure 1; column 3, lines 64-65; column 9, lines 35-40); enabling the incoming saline water to flow down an evaporator surface inside the evaporator space (source distilland 36 is sprayed onto the evaporator surface 32 to form a distilland film 44 via flowing down within evaporation chamber 26; figure 1; column 9, lines 35-45); adding enthalpy to the saline water (latent heat is transferred from the condenser surface 34 to the evaporator surface 32 with the distilland film 44, i.e., adding enthalpy to film 44; figure 1; column 5, line 65- column 6, line 2; column 9, lines 40-45); evaporating a portion of the saline water to become freshwater vapor (a portion of the distilland film 44 is vaporized as an evaporate 46, i.e., becoming freshwater vapor; column 9, lines 40-45); pressurizing the freshwater vapor (evaporate 46 flows through port 48 and is compressed by vapor-compressor 100 into a vapor to be condensed 60; figures 1, 3; column 9, lines 40-50; column 10, lines 60-68); directing the pressurized freshwater vapor into a condenser space inside the sealed chamber (vapor to be condensed 60 is then introduced into condensation chamber 28 of housing 22 through port 62; figure 1; column 9, lines 50-55; column 10, lines 60-68); removing enthalpy from the pressurized freshwater vapor by a condensation surface inside the condenser space (the vapor to be condensed 60 is condensed in drops on the condenser surface 34 as condensate 64, during which latent heat is transferred from the condenser surface 34 to the evaporator surface 32, i.e., removing enthalpy from condensate 64; figure 1; column 5, line 65 - column 6, line 2; column 9, lines 45-55); and condensing the pressurized freshwater vapor on the condensation surface to create freshwater (the vapor to be condensed 60 is condensed in drops on the condenser surface 34 as condensate 64, thereby providing desalinated sea water; figure 1; column 3, lines 64-65; column 9, lines 45-55). However Stout does not teach wherein the vapor compressor is configured to maintain temperature differential between condenser space and evaporator space of less than 2 degrees Celsius. Beckman teaches a heat and mass transfers apparatus for separating components (see title, abstract) Beckman teaches the system comprises evaporation chamber 15, condensation chamber 20 and heat exchange barrier 10 (see Fig 1, [0050]) and Beckman teaches that any temperature increase of the saturated carrier gas is sufficient to establish a temperature difference across the barrier 10, even less than 1 degrees Celsius. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to control the temperature difference across the barrier as suggested by Beckman because even a small difference can support operation of the device, which would use less energy.

With regard to claim 12, Stout discloses the process of Claim 10, and further discloses further comprising: discharging fresh water from the condenser space (the condensate, which is desalinated sea water, is removed from the condensation chamber 28 at condensate outlet port 84; figure 1; column 3, lines 64-65; column 9, line 60 - column 10, line 5) and residual brine from evaporator space (distilland outlet port 56; figure 1; Column 9, line 45-50).

With regard to claim 19, Beckman teaches incoming seawater can be 70 degrees F or 21 degrees C (see Fig 7), and that the pressure is from 0 psia to about 470 psia (see claim 10).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout (US 5,062,927) taken in combination Beckman (US 2005/0121304) as applied to claim 10 above and further in combination with Sato (WO 2004/069370).
With regard to claim 11, Stout discloses the process of Claim 10. Stout fails to disclose further comprising: pumping external saline water into the evaporator space. Sato discloses pumping external saline water into the evaporator space (pump 22 for pumping seawater into the evaporation chamber 21; figure 1; third to last paragraph of page 11). In order to provide a means for supplying the saline water into the evaporator space, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stout's process to include pumping external saline water into the evaporator space as taught by Sato because, as Sato discloses, the pump can move the seawater from the table and supply it to be sprayed in the evaporation chamber (Sato; third to last paragraph of page 11), and providing the pump external to the evaporator space would reduce exposure of the pump to the environment in the evaporator space and make it easier to replace, repair, or maintain the pump if needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN MILLER/Primary Examiner, Art Unit 1772